  Case 18-00433         Doc 27     Filed 11/05/18 Entered 11/05/18 08:26:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00433
         SAMEERAH J JORDAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/08/2018.

         2) The plan was confirmed on 03/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00433        Doc 27       Filed 11/05/18 Entered 11/05/18 08:26:15                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                  $210.00
       Less amount refunded to debtor                             $19.94

NET RECEIPTS:                                                                                      $190.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $9.10
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $9.10

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
Americash                        Unsecured         800.00           NA             NA           0.00        0.00
Americash                        Unsecured         305.00           NA             NA           0.00        0.00
AT&T SERVICES INC                Unsecured         613.00           NA             NA           0.00        0.00
BANK OF AMERICA                  Unsecured      2,500.00            NA             NA           0.00        0.00
CAPITAL ONE BANK USA             Unsecured         582.00           NA             NA           0.00        0.00
CITIBANK NA                      Unsecured      3,000.00            NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA             NA           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-00433       Doc 27        Filed 11/05/18 Entered 11/05/18 08:26:15                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA             0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA             0.00        0.00
COMCAST                          Unsecured         592.00           NA           NA             0.00        0.00
COMMONWEALTH EDISON              Unsecured         875.00        875.02       875.02            0.00        0.00
CREDIT ONE LLC                   Unsecured      8,315.00       8,315.43     8,315.43         104.15         0.00
Fed Loan Serv                    Unsecured         721.00           NA           NA             0.00        0.00
Fed Loan Serv                    Unsecured      1,060.00            NA           NA             0.00        0.00
Fed Loan Serv                    Unsecured      1,499.00            NA           NA             0.00        0.00
FOUNDATION FOR EMERGENCY SVC     Unsecured         265.00           NA           NA             0.00        0.00
ILLINOIS SECRETARY OF STATE      Unsecured          70.00           NA           NA             0.00        0.00
MIDLAND FUNDING                  Unsecured         582.00           NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         245.00        245.48       245.48            0.00        0.00
RCN                              Unsecured         511.00           NA           NA             0.00        0.00
SPRINT                           Unsecured         917.00           NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         393.00        393.11       393.11            0.00        0.00
US DEPT OF EDUCATION             Unsecured      2,120.00       5,771.28     5,771.28           76.81        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $15,600.32             $180.96                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00433         Doc 27      Filed 11/05/18 Entered 11/05/18 08:26:15                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                                 $9.10
         Disbursements to Creditors                               $180.96

TOTAL DISBURSEMENTS :                                                                          $190.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
